Case 21-12296 Doc5 Filed 04/07/21 Pagelof3

 

 

 

(One fing) First Name 2021 APR ~7 PM 3: 2]

United States Bankruptcy Court for the: District of Maryland FO Ag |

Unie Sie jeans Ry Me Y cour] C1 Check if this is an
(lf known) BALTIMORS CAND amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 2:

 

Hf you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two martied people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a seperate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

niga List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Ciaims Secured by Property (Official Form 106D), fill in the

 

 

 

 

 

 

information below.
identify the creditor and the property thet is collateral What do you intend to do with the property that _Did you claim the property
secures a debt? as exempt on Schedule C?
wrodtors PH Mortgage (J Surrender the property. CI No
| _ W Retain the property and redeem it A ves
Deserpkion of Residnence Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.
C2 Retain the property and [explain]:
proators (C] Surrender the property. Q) No
i (2) Retain the property and redeem it. 0 Yes
pee QO Retain the property and enter into a
securing debt: Reaffirmation Agreement.
( Retain the property and [explain]:
Creditors (2 Surrender the property. UI No
(C2 Retain the property and redeem it. QO Yes
Oepey C2 Retain the property and enter into a
securing debt Reaffrmation Agreement.
( Retain the property and [explain]:
Craditor’s C2) Surrender the property. CI No
(C2 Retain the property and redeem it (Yes
oa (2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and fexplain]:

 
 

Case 21-12296 Doc5 Filed 04/07/21 Page2of3

Debtor 4 Lynette Giles Case number (# known)
First Name Middle Name Last Name

Part 2: List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you Beted in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information befow. Do not fist real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease he assumed?

Lessors name: C2 No

Description of leased QO Yes

property:

Lessor’s name: No

Description of leased O Yes

property:

Lessor’s name: Q) No

Description of leased (2 Yes

property:

Lessors name: C3 No
() Yes

Description of leased

property:

Lessor’s name: UC) No
Ol Yes

Description of leased

property:

Lessor’s name: C2 No

2 C) Yes

Description of leased

property:

Lessor's name: OI No
OQ Yes

Description of leased

property:

ore ee Sign Below

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

*
Deptt Signature of Debtor 2

pote UY] Jo 2/

Mi DD f YYYY MM; DO? YYYY

 

 
           

Case 21-12296 Doc5 Filed 04/07/21 Page 3of3

 

 

la al a ny

 
